DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (claims 17-20) in the reply filed on August 8, 2022 is acknowledged.  The traversal is on the ground(s) that that inventions of Groups II and III overlap in subject matter and are not directed to mutually exclusive methods, as evidenced by new claim 21.  This is found persuasive and the restriction requirement between Groups II and III is WITHDRAWN.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retractor coupling feature” and “rod coupling feature” in claims 13 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,334,194 (Mikhail).
Regarding claim 17, Mikhail discloses a method for retracting a medial collateral ligament (see Abstract and col. 10, lines 1-19 and Figs. 3 and 4) of a knee joint (K) with a retractor (90) comprising a generally arcuate projection (103) having a convex retractor surface (105) and a concave cutting shield surface (104), the method comprising: inserting the retractor into an incision at a surgical site proximal the knee joint (col. 10, lines 1-19 and Figs. 3 and 4); and maneuvering the retractor relative to the knee joint to locate the retractor on a lateral side of the medial collateral ligament (col. 10, lines 1-19 and Figs. 3 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail in view of European Patent Application Publication No. 1559375A1 (Walsh).
Regarding claims 18-20, Mikhail teaches retracting the medial collateral ligament away from femoral condyles of a knee joint with the convex retractor surface while a concave cutting shield surface prevents a bone saw from damaging the medial collateral ligament (col. 10, lines 1-19 and Figs. 3 and 4).  Mikhail fails to disclose retracting the medial collateral ligament away from a tibial plateau and the step of resecting at least a portion of the tibial plateau with a bone saw while retracting the medical collateral ligament away from the tibial plateau in order to prevent damaging the medial collateral ligament with the bone saw.  However, Walsh discloses a method for retracting a medial collateral ligament that includes inserting a retractor in a knee joint to protect the medial collateral ligament while a bone saw is used to resect at least a portion of the tibial plateau (see paragraph [0029]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize Mikhail’s method of protecting a medial collateral ligament (using a convex retractor surface of a retractor to retract the medial collateral ligament away from a cutting area, a concave cutting shield surface of the retractor protecting the medial collateral ligament) during resection of a tibial plateau as suggested by Walsh as Walsh suggests the medial collateral ligament is in need of protection during resection of a tibial plateau, and Mikhail discloses a suitable method for using a retractor to protect a medial collateral ligament during knee surgery.
Allowable Subject Matter
Claims 13-16 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, from which claims 14-16 depend, and claim 21, Mikhail discloses a similar method but fails to disclose pivotally coupling a guide rod to the retractor by engaging a rod coupling feature with a retractor coupling feature.  Additionally, Peterson discloses a similar method that includes pivotally coupling (via members 32/34) a guide rod (20) to a retractor (16), but fails to disclose a rod coupling feature engaging with a retractor coupling feature, the features interpreted under 35 U.S.C. 112(f).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose related ligament retractor methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773